    Case 1:18-cv-08653-VEC-SDA Document 261 Filed 04/22/21USDC
                                                           PageSDNY
                                                                 1 of 3
                                                          DOCUMENT
                                                          ELECTRONICALLY FILED
                                                          DOC #:
UNITED STATES DISTRICT COURT                              DATE FILED: 4/22/2021
SOUTHERN DISTRICT OF NEW YORK

 D. GEORGE SWEIGERT,

                                Plaintiff,
                                                                18-CV-8653 (VEC)
                    -against-
                                                                       ORDER
 JASON GOODMAN,

                                Defendant.

VALERIE CAPRONI, United States District Judge:

        WHEREAS on April 11, 2021, Goodman filed a motion seeking leave to amend his

answer and to file a motion to dismiss pursuant to New York’s anti-SLAPP statute and to stay

discovery pending the Court’s decision on the motion, Dkt. 239;

        WHEREAS in the same motion, Goodman also moved to dismiss the case pursuant to

Rule 41(b) of the Federal Rules of Civil Procedure, Dkt. 239-2 at 1;

        WHEREAS on April 15, 2021, Magistrate Judge Aaron ordered that the discovery

deadlines in the action remain in effect and noted that the Court will decide the motion in due

course, Dkt. 246;

        WHEREAS both parties objected to Judge Aaron’s order maintaining the pre-existing

discovery deadlines and requested the undersigned to set aside the order, Dkts. 251, 258, 259;

and

        WHEREAS on April 22, 2021, Judge Aaron withdrew the portion of his order that

addressed discovery deadlines and denied Goodman’s request for a stay of discovery, Order, Dkt.

259 at 1 n.2, 7;

        IT IS HEREBY ORDERED that the parties’ requests that the undersigned review Judge

Aaron’s orders with respect to discovery are DENIED. Judge Aaron has withdrawn the portion
        Case 1:18-cv-08653-VEC-SDA Document 261 Filed 04/22/21 Page 2 of 3




of his endorsement that pertained to discovery and has since denied Goodman’s request for a

discovery stay. See Order, Dkt. 259 at 1 n.2, 7. Accordingly, the parties’ objections are denied as

moot.

         IT IS FURTHER ORDERED that to the extent Goodman’s motion can be construed as a

motion to dismiss pursuant to Federal Rule of Civil Procedure 41(b),1 it is DENIED. The

Second Circuit has clarified:

         Rule 41(b) dismissal remains a harsh remedy to be utilized only in extreme
         situations. And pro se plaintiffs should be granted special leniency regarding
         procedural matters. . . . Specifically, a district court contemplating dismissing a
         plaintiff’s case, under Rule 41(b), for failure to prosecute must consider: [1] the
         duration of the plaintiff’s failures, [2] whether plaintiff had received notice that
         further delays would result in dismissal, [3] whether the defendant is likely to be
         prejudiced by further delay, [4] whether the district judge has taken care to strike
         the balance between alleviating court calendar congestion and protecting a party’s
         right to due process and a fair chance to be heard and [5] whether the judge has
         adequately assessed the efficacy of lesser sanctions.

LeSane v. Hall’s Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001) (cleaned up).

         The Court does not find that this stringent standard has been met. At the outset, the Court

notes that both parties in this matter are pro se and are therefore accorded a special solicitude,

especially with respect to procedural matters. See Triestman v. Fed. Bureau of Prisons, 470 F.3d

471, 477 (2d Cir. 2006). Moreover, both parties have clogged the docket with unnecessary and

duplicative filings and both parties have missed deadlines. It would be manifestly unfair for the

Court to use such a harsh remedy against Sweigert when Goodman’s hands are far from clean.

Additionally, Judge Aaron has not warned Sweigert that failure to comply with future orders may




1
         In the introduction of his memorandum of law, Goodman stated that he was moving to dismiss the case
pursuant to Rule 41(b). Mem. of Law, Dkt. 239-2 at 1. But beyond this one sentence, Goodman does not discuss
the applicability of the rule to this matter.

                                                      2
       Case 1:18-cv-08653-VEC-SDA Document 261 Filed 04/22/21 Page 3 of 3




lead to dismissal.2 In short, while dismissal for failure to follow Court orders may be appropriate

in the future, the Court finds that the circumstances are not “sufficiently extreme,” LeSane, 239

F.3d at 209, to warrant dismissal at this time.

         The Clerk of Court is respectfully directed to close the open motion at docket entry 239.

The Clerk is further directed to mail this Order to both parties and to note the two mailings on

the docket.




SO ORDERED.
                                                                 ______________________________
Date: April 22, 2021                                                   VALERIE CAPRONI
      New York, New York                                               United States District Judge




2
          With respect to the parties’ daily barrage of filings, the Court fully supports Judge Aaron’s order requiring
Plaintiff to “refrain from filing any further discovery responses without leave of Court,” and noting that failure to
comply with Judge Aaron’s individual practices “may result in the imposition of sanctions.” Order, Dkt. 252 at 2.

                                                           3
